Citation Nr: 0202802	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  98-06 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a right third finger injury.  

(The issue of entitlement to an increased (compensable) 
initial rating for hypertension will be the subject of a 
later decision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1992 to 
June 1996.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision from the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO) that granted service connection and an initial 
10 percent rating for residuals of a right third finger 
injury since June 1996.  

The veteran now resides in the jurisdiction of the San Diego, 
California VARO.  

The Board is undertaking additional development on the claim 
for an initial compensable rating for high blood pressure 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing this issue.  

The veteran raised an informal claim for service connection 
for residuals of injury to the right hand in the January 1996 
notice of disagreement and April 1998 substantive appeal.  
His report to the August 1997 VA examiner and statements 
since January 1998 indicate that he experiences pain in the 
right hand that causes him to drop hammers and prevents him 
from using drills at his construction job.  Because this 
informal claim for service connection for a right hand 
disability has not yet been adjudicated, it is referred to 
the RO for appropriate action.  See Bruce v.  West, 11 Vet. 
App. 405 (1998).  



FINDINGS OF FACT

1.  The veteran's right hand is his major hand.  

2.  The right third finger has full range of motion, normal 
appearance, and normal strength; the veteran can make a fist 
and effectively grasp, push, pull, twist, probe, write, 
touch, and express with the right hand.  

3.  The medical evidence does not show unfavorable ankylosis, 
anatomical defects, amputation, metacarpal resection, or more 
than one-half the bone lost in the right third finger.  

4.  Since service, the veteran has worked regularly at a 
construction job, and he is not currently being treated for 
any residuals of the right third finger injury.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals of a right third finger injury are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.71a, Diagnostic Codes 5154 
and 5226 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  In this case, the RO 
obtained the available service medical records and medical 
records from the identified health care providers.  The 
veteran received VA examinations, filed lay statements with 
the RO, and in a signed June 2001 statement, withdrew his 
request for a hearing before the Board.  The September 1997 
rating decision and the February 1998, July 1998, and 
February 1999 statements of the case informed the veteran of 
the evidence needed to substantiate his claim.  Since the 
veteran was informed of the evidence needed to substantiate 
his claim and provided ample opportunity to submit such 
evidence, and the VA has also attempted to obtain such 
evidence, the VA has fulfilled its duty to assist the 
veteran.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that his service-connected 
disability has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2001).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The veteran's right hand is his major hand.  The veteran 
identified himself as right-handed at the June 1991, February 
1996, and September 1996 examinations in service, and the 
December 1998 VA examiner noted that the veteran uses his 
right hand for writing, eating, and combing his hair.  

The September 1997 rating decision granted service connection 
and an initial 10 percent rating for residuals of a right 
third finger injury, which has always been evaluated under 
the analogous criteria for ankylosis of the middle finger of 
the major hand.  See 38 C.F.R. § 4.71a, Diagnostic Code 5226.  
When a disability not specifically provided for in the rating 
schedule is encountered, such as residuals of the right third 
finger injury, it will be rated under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  See 38 C.F.R. § 4.20.  

Given the diagnoses and findings of record, the Board will 
consider whether an increased rating is warranted under the 
analogous criteria for ankylosis of the middle finger of the 
major hand (Diagnostic Code 5226) and for amputation of the 
middle finger of the major hand (Diagnostic Code 5154) since 
June 1996, when the veteran separated from service.  

Unfortunately, a rating higher than 10 percent is not 
available under the criteria for ankylosis of the middle 
finger.  Unfavorable or favorable ankylosis of the middle 
finger of the major hand is assigned a 10 percent evaluation.  
Extremely unfavorable ankylosis will be rated as amputation 
under Diagnostic Code 5154.  38 C.F.R. § 4.71a, Diagnostic 
Code 5226.  The evidence does not show unfavorable ankylosis 
because range of motion was full at the August 1997 VA 
examination.  Range of motion of the right third finger was 
0-90 degrees at the distal interphalangeal joint, 0-100 
degrees at the proximal interphalangeal joint, and 0-90 
degrees at the metacarpal phalangeal joint without pain at 
the December 1998 VA examination.  

Even if the evidence were to show unfavorable ankylosis, 
which it does not, the evidence does not support a higher 
rating under the analogous criteria for amputation of the 
middle finger.  Amputation of the middle finger of the major 
hand, with metacarpal resection (more than one-half the bone 
lost), is assigned a 20 percent evaluation.  Amputation of 
the middle finger of the major hand, without metacarpal 
resection, at proximal interphalangeal joint or proximal 
thereto, is assigned a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5154.  

A 20 percent rating is not warranted because the medical 
evidence does not show amputation, metacarpal resection, or 
more than one-half the bone lost.  The August 1997 VA 
examination revealed a normal appearance except for a slight 
thickening of the skin tag over the metacarpal phalangeal 
joint, and the August 1997 VA x-ray showed no evidence of 
fracture or dislocation.  The August 1997 and December 1998 
VA examinations revealed no anatomical defects of the 
tendons, bones, joints, or subcutaneous tissue muscles of the 
right third finger.  The veteran had normal strength, and he 
could make a fist and effectively grasp, push, pull, twist, 
probe, write, touch, and express with the right hand.  In 
December 1998, he reported that he was currently not 
receiving any treatment for residuals of the right third 
finger injury.  

In summary, the record reflects that an initial rating no 
higher than 10 percent should continue.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  The symptomatology associated with 
residuals of the right third finger injury does not more 
nearly approximate the criteria for higher evaluation, and 
the evidence is not so evenly balanced that there is doubt as 
to any material issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2001).  

Referral for consideration of an extraschedular rating for 
residuals of the right third finger injury is not warranted 
because exceptional circumstances have not been claimed or 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2001).  The evidence does not 
show that residuals of the right third finger injury markedly 
interfere with employment or cause frequent hospitalizations.  
Since service, the veteran has worked regularly at a 
construction job, and he is not currently being treated for 
any residuals of the right third finger injury.  



ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a right third finger injury is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

